                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ETHLOKIA PLUMBER,                                 §
ex rel. K.W.,                                     §
              Plaintiffs,                         §
                                                  §
v.                                                §                   C.A. No.: 4:20-CV-
00672
                                                  §
HARRIS COUNTY DEPARTMENT                          §
OF EDUCATION,                                     §
         Defendant.                               §

         DEFENDANT HARRIS COUNTY DEPARTMENT OF EDUCATION’S
             CERTIFICATE OF RULE 26(a)(1) INITIAL DISCLOSURES

        Comes Now, Defendant, and states that the Defendant’s Initial Disclosures in

accordance with Federal Rule of Civil Procedure 26(a)(1), have been served on counsel for the

Plaintiff on June 10, 2020.

                                                      Respectfully submitted,

                                                      KARCZEWSKI | BRADSHAW | SPALDING

                                                      /s/ J. Erik Nichols
                                                      J. ERIK NICHOLS
                                                      Attorney-in-Charge
                                                      State Bar No. 00788119
                                                      Federal I.D. 13066
                                                      enichols@kbslawgroup.com
                                                      MELISSA M. GOINS
                                                      State Bar No. 24074671
                                                      Federal I.D. 2089537
                                                      mgoins@kbslawgroup.com
                                                      3700 Buffalo Speedway, Suite 560
                                                      Houston, Texas 77098
                                                      Telephone: (844) 564-0010
                                                      Facsimile: (888) 726-8374

                                                      ATTORNEYS FOR HCDE




                                              1
                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served on all
counsel of record via electronic mail and/or ECF this 10th day of June, 2020, addressed as follows:


                                              Yvonnilda G. Muniz
                                            Yvonnilda G. Muniz, P.C.
                                                P.O. Box 92018
                                              Austin, Texas 78709
                                             ygmuniz@outlook.com
                                              Counsel for Plaintiffs


                                                        /s/ J. Erik Nichols
                                                        Attorney for HCDE




                                                    2
